    Case 3:20-cv-00420-TSL-RPM Document 47 Filed 09/03/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION




DEAN C. BOYD                                                       PLAINTIFF

VS.                                    CIVIL ACTION NO. 3:20CV420 TSL-RPM

MENARVIA NIXON GADDIS, ET AL.,                                      DEFENDANT



                                     ORDER

       This cause is before the court on the report and recommendation

of Magistrate Judge Robert P. Myers entered on August 13, 2021 (Dkt.

No. 42), recommending that defendant William Brazier’s motion for

summary judgment based on plaintiff’s failure to exhaust be denied.

Plaintiff has filed an objection.1        Having reviewed the report and

recommendation and plaintiff’s objection, the court concludes that

the objection will be overruled and that the magistrate judge’s report

and recommendation will be adopted as the court’s own opinion.

       Accordingly, it is ordered that plaintiff’s objection is

overruled and that the report and recommendation of United States

Magistrate Robert P. Myers entered on August 13, 2021, be, and the

same is hereby, adopted as the finding of this court.         It follows that


1    Plaintiff has filed two identical objections to this report
and recommendation, docket numbers 45 and 46. By his objection,
plaintiff urges that he did exhaust his administrative remedies
(as the magistrate judge so concluded). Defendant Brazier did not
file an objection.
                                 1
  Case 3:20-cv-00420-TSL-RPM Document 47 Filed 09/03/21 Page 2 of 2




the defendant Brazier’s motion for summary judgment on the issue of

exhaustion is denied.

     SO ORDERED this 3rd day of September, 2021.




                     /s/Tom S. Lee
                      81,7('67$7(6',675,&7-8'*(




                                     2
